Title: To George Washington from William Heath, 13 November 1780
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point Novr 13th 1780
                        
                        Enclosed is a return of Cloathing absolutely wanted for the recruits of the New Jersey line, many of whom are
                            almost naked. I should have given an order on the Clothier for the delivery of the Cloathing without troubling your
                            Excellency again on the subject, but find the Coats in the Store at Newborough are not of the uniform established for the
                            Jersey-line, and not knowing but there may be some of their uniform in the store at Head quarters if there is not the
                            necessities of the Troops are such as lead to Request your consent to take the quantity specified on the Return from that
                            at Newbourgh.
                        The chain having began to sink and part of it got upwards of twenty feet under water—a number of men
                            & Boats Required to be constantly with it to prevent the whole from sinking, I am determined to take it up
                            to morrow.
                        I have just Received a letter from Governor Clinton dated the 9th instant in which is the following
                            paragraph—"My last intelligence from Albany would Rather induce me to believe that the Enemy who appeared in the
                            neighborhood of the Lakes will not venture at present to penetrate the Country in force but my information is not official
                            or so authenticated as to justify halting the Troops on their march to that quarter. Colo. Hay can inform you of some very
                            extraordinary conduct of Ethan Allen & others of the Grants." I have the honor to be, With the greatest respect
                            Your Excellencys Most obedient Servant
                        
                            W. Heath
                        
                    